El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Presentada para su inscripción en el Registro de la Pro-piedad de Arecibo la escritura No. 193, otorgada en Utuado el 30 de agosto de 1926 ante el notario Eduardo Marín Ma-rién, el registrador la inscribió pero “con el defecto subsa-nable de no describirse la finca principal de donde es disgre-gada la vendida.” No conforme la parte interesada inter-puso el presente recurso gubernativo.
A nuestro juicio tiene razón el apelante. La finca que se vende e hipoteca no se disgrega de otra principal sino que es el resto que queda de la principal y continúa siendo por tanto la principal en el registro. Todo consta con su-ficiente claridad en la escritura y el propio registrador no tuvo dificultad de ninguna especie para verificar la inscrip-*20ción. Del registro aparece qne la finca principal tal como, fné inscrita por vez primera constaba de veinticinco cner-das. Se segregaron de ella cinco, cnerdas y se vendieron e inscribieron como finca aparte. Por la presente escritnra se vende el resto o sea veinte cnerdas qne se describen de conformidad con la ley, expresándose en la propia escritnra el 'tomo y página donde consta inscrita.
El registrador no ba presentado alegato y no conocemos autoridad alguna qne pueda sostener su nota. Las escritu-ras deben ser siempre lo más claras qne sea posible y con-venimos en qne la escritnra en este caso pudo contener dos descripciones separadas, la de la finca de veinticinco cner-das y la de la misma finca tal como quedó al segregársele las cinco cnerdas; pero conteniendo como contiene la ul-tima con las debidas referencias a la primera, atendidos los claros e inequívocos antecedentes del registro, creemos que es suficiente.

Debe revocarse la nota recurrida.

El Juez Asociado Señor Hutchison no intervino en la resolución de este caso.